DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 11/23/2022. Claims 5, 12, and 18 are cancelled. Claims 1-4, 6-11, 13-17, and 19-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 101, 102, and 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made FINAL.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al “Deep Learning from Noisy Image Labels with Quality Embedding” in view of Quader et al (US 2021/0357776 A1), and further in view of Moon (US 2018/0137405 A1).
As to claims 1, 8, and 15 Yao teaches A method for providing machine learning with noisy label data in a computing environment using one or more processors comprising: executing machine learning logic to train a neural network with the dataset in an unsupervised training operation by learning one or more latent feature representations via a variational autoencoder (VAE) (Yao discloses modeling the latent labels to train the classifier of a deep neural network, and building a transition for adaption from the latent labels to the noisy labels within a deep neural network (See page 1910, Introduction and page 1911, section B). Yao also discloses VAE is a generative model and usually used in unsupervised learning like image modeling (See page 1914, second column , “Differences From VAE…”).); and estimating a label corruption probability of noisy labels for selected data from the dataset (Yao discloses a quality embedding model that introduces a quality variable to represent the trustworthiness of noisy labels. Yao further discloses the quality embedding model, which designs a Contrastive-Additive Noise network, consisting of two important layers: (1) the contrastive layer estimates the quality variable in the embedding space to reduce noise effect; (2) the additive layer aggregates prior predictions and noisy labels as posterior to train the classifier. (See page 1910, “Compared with previous latent-label-based deep learning approaches…”). Yao further discloses an encoder module comprising a feature vector on page 1912, section C.).
Yao fails to teach receiving a dataset containing labeled and unlabeled data.
However, Quader teaches receiving a dataset containing labeled and unlabeled data (Quader discloses  noise detection via ensemble learning 304 aims to detect datapoints with noisy labels in noisy dataset D.sub.p, and produce initial or preliminary labels for unlabeled datapoints in D.sub.u for inclusion in the clean dataset. (See [0048])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill art, to modify the teachings of Yao to incorporate DATA-ANALYSIS-BASED, NOISY LABELED AND UNLABELED DATAPOINT DETECTION AND RECTIFICATION FOR MACHINE-LEARNING as taught by Quader for the purpose of enhancing the quality of the labeled data.
Yao and Quader fail to teach using temporal inconsistency in a machine model prediction.
However, Moon teaches using temporal inconsistency in a machine model prediction (Moon teaches estimating a loss (difference/inconsistency) over time (temporal/sliding window) between the source data and the reconstructed noise data. Moon further teaches processing training of a learning model by including parameters related to the reconstruction of the source data from the noise data based on pseudo-training data. See [0009]-[0021]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill art, to modify the teachings of Yao and Quader to incorporate A denoising device, and a noise removal method as taught by Moon for the purpose of increasing the optimization with which noise is removed from data.
As to claims 2, 9, and 16, Moon further teaches wherein the semi-supervised training operation assumes a categorical label corruption rate for the selected data (Moon describes noise occurrence probability may be defined as a probability in which each symbol within the source data is transited to another symbol due to the noises at the discrete memoryless channel in [0017]).
As to claims 3, 10, and 16, Moon further teaches automatically learning the label corruption probability of the noisy labels for the selected data from the dataset using a machine learning operation, wherein the dataset is a labeled dataset, an unlabeled dataset, a mislabeled dataset, or combination thereof (Moon teaches pseudo-labels in [0032]).
As to claims 4, 11, and 17, Moon further teaches predicting the label corruption probability according to a difference between a moving average model and a machine learning model to modulate a labeled classification loss for processing the dataset having the noisy labels (Moon teaches estimating a loss (difference/inconsistency) over time (temporal/sliding window) between the source data and the reconstructed noise data. Moon further teaches processing training of a learning model by including parameters related to the reconstruction of the source data from the noise data based on pseudo-training data. See [0009]-[0021]).
As to claims 6, 13, and 19, Moon further teaches applying the label corruption probability into a classifier to reduce a negative impact of mislabeled data in the selected dataset (Moon describes a noise removal method result in effects of the supervised learning without requiring provision of source data, by using context and pseudo-label pairs derived from an estimated loss corresponding to the context as training data in [0009]-[0020]).
As to claims 7, 14, and 20, Moon further teaches using the label corruption probability of the noisy labels to assign one or more weights to the selected data (Moon teaches estimating a loss (difference/inconsistency) over time (temporal/sliding window) between the source data and the reconstructed noise data. Moon further teaches processing training of a learning model by including parameters related to the reconstruction of the source data from the noise data based on pseudo-training data. See [0009]-[0021]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 7-15, filed 11/23/2022, with respect to the rejection(s) of claim(s) 1-20 under 101, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yao et al “Deep Learning from Noisy Image Labels with Quality Embedding” in view of Quader et al (US 2021/0357776 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161